Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are present in the instant application, all of which are ready for consideration.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 19, 22 are directed to one or more system and method for providing memory safety to computing systems using data encryption based on immutable pointers. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular the limitations pertaining to: based on a determination that the tag indicates the pointer is at least partially immutable: obtain a memory address of the memory location based on the pointer; use the memory address to access encrypted data at the memory location; and decrypt the encrypted data based on a key and a tweak, the tweak including one or more bits based, at least in part, on the pointer.
	The most relevant prior art found is understood to include: 
 	Durham US PGPUB # 20220019698 teaching: Secure Public Cloud With Protected Guest-Verified Host Control including executing an untrusted host virtual machine monitor (VMM) to manage execution of at least one guest virtual machine (VM). The VMM receives an encrypted key domain key, an encrypted guest code image, and an encrypted guest control structure. The VM also issues a create command. In response, a processor creates a first key domain comprising a region of memory to be encrypted by a key domain key. The encrypted key domain key is decrypted to produce the key domain key, which is inaccessible to the VMM. The VMM issues a launch command. In response, a first guest VM is launched within the first key domain. In response to a second launch command, a second guest VM is launched within the first key domain. The second guest VM provides an agent to act on behalf of the VMM – however, lacking the teaching of “based on a determination that the tag indicates the pointer is at least partially immutable: obtain a memory address of the memory location based on the pointer; use the memory address to access encrypted data at the memory location; and decrypt the encrypted data based on a key and a tweak, the tweak including one or more bits based, at least in part, on the pointer.”
	Durham US patent # 10769272 teaching: Technology To Protect Virtual Machines From Malicious Virtual Machine Managers wherein providing for technology that associates a key domain of a plurality of key domains with a customer boot image, receives the customer boot image from the customer, and verifies the integrity of the customer boot image that is to be securely installed at memory locations determined from an untrusted privileged entity (e.g., a virtual machine manager).– however, lacking the teaching of “based on a determination that the tag indicates the pointer is at least partially immutable: obtain a memory address of the memory location based on the pointer; use the memory address to access encrypted data at the memory location; and decrypt the encrypted data based on a key and a tweak, the tweak including one or more bits based, at least in part, on the pointer.”
	LEMAY US PGPUB # 20190102567 teaching: CRYPTO-ENFORCED CAPABILITIES FOR ISOLATION wherein a compiler may include one or more analyzers to parse and analyze source code of the computer program that generates pointers or de-references pointers. The compiler may also include a code generator coupled to the one or more analyzers to generate executable instructions for the source code of the computer program including insertion of additional encryption or decryption executable instructions into the computer program, based at least in part on a result of the analysis, to authenticate memory access operations of the source code..– however, lacking the teaching of “based on a determination that the tag indicates the pointer is at least partially immutable: obtain a memory address of the memory location based on the pointer; use the memory address to access encrypted data at the memory location; and decrypt the encrypted data based on a key and a tweak, the tweak including one or more bits based, at least in part, on the pointer.”
	BARNESUS PGPUB # 20190026236 teaching: GENERATING SIGNED BOUNDED POINTERS wherein an apparatus and method are provided for generating signed bounded pointers from general purpose specified data, for example data that may exist within a backing store such as a disk. The apparatus has processing circuitry that is responsive to a bounded pointer generation request to perform a generation operation to generate a bounded pointer from the specified data provided at least one generation condition is met. The bounded pointer comprises a pointer value and associated attributes, and the associated attributes include range information indicative of an allowable range of addresses when using the pointer value. The processing circuitry is further responsive to detection from the specified data that the bounded pointer to be generated is a signed bounded pointer incorporating a signature, to perform as part of the generation operation, at least in the presence of a signing condition being met, an insert signature operation during which the signature is determined from a portion of the specified data and incorporated within the generated bounded pointer. Thereafter, the generated bounded pointer is output for storage in a storage element of the apparatus..– however, lacking the teaching of “based on a determination that the tag indicates the pointer is at least partially immutable: obtain a memory address of the memory location based on the pointer; use the memory address to access encrypted data at the memory location; and decrypt the encrypted data based on a key and a tweak, the tweak including one or more bits based, at least in part, on the pointer.”
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133